In an action to recover a real estate broker’s commission pursuant to a written agreement, the defendants appeal from a judgment of the Supreme Court, Suffolk County (Brown, J.), entered May 1, 1989, which, upon the plaintiff’s motion for summary judgment, is in favor of the plaintiff and against them in the principal sum of $21,750.
Ordered that the judgment is affirmed, with costs.
It is undisputed that the plaintiff, a licensed real estate broker, brought about the sale of the defendants’ house as explicitly acknowledged in a rider to the contract of sale. The defendants also executed a commission agreement which provided that the plaintiff would be entitled to her commission at the time of closing. Even accepting as true the defendants’ assertions made in their answer and counterclaims that the plaintiff improperly placed a sign on the premises indicating that she had an exclusive listing, when in fact, the house was listed on a multiple listing, and that the plaintiff improperly listed the house as being located in Melville, when in fact, it is located in Huntington, the defendants failed to establish that they were damaged by her actions. Therefore, the plaintiff is entitled to her commission (see, Ambrose Mar-Elia Co. v Dinstein, 151 AD2d 416), and summary judgment was properly granted. Lawrence, J. P., Kunzeman, Rubin and Rosenblatt, JJ., concur.